 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11   United States of America,               CASE NO.: 19CR3704 AJB
12                       Plaintiff,          ORDER GRANTING JOINT MOTION
                                             TO CONTINUE HEARING
13         v.
                                             (Doc. No. 17)
14   Antonio Sanchez-Avilez,
15                        Defendant.
16
17          For good cause shown and upon joint motion of the parties, IT IS HEREBY
18   ORDERED that the Motion Hearing/Trial Setting currently set for October 21,
19   2019 at 2:00 p.m., be continued to December 9, 2019, at 2:00 p.m.
20          IT IS FURTHER ORDERED that time be excluded under the Speedy Trial
21   Act in the interests of justice.
22          IT IS SO ORDERED.
23   Dated: October 15, 2019
24
25
26
27
28
